14-1234
    Tahir v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A088 185 601
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    7th day of July, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             BARRINGTON D. PARKER,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    MUHAMMAD AHTESHAM TAHIR,
             Petitioner,

                     v.                                              14-1234
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Amy Nussbaum Gell, New York,
                                         New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Alison
                                         Marie Igoe, Lyle D. Jentzer, Senior
                                         Counsel for National Security,
                                         Office of Immigration Litigation,
                                         United States Department of Justice,
                                         Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Muhammad Ahtesham Tahir, a native of Iran and

citizen of Pakistan, seeks review of a March 26, 2014, decision

of the BIA affirming an August 7, 2012, decision of an

Immigration Judge (“IJ”) denying Tahir’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).    In re Muhammad Ahtesham Tahir, No.

A088 185 601 (B.I.A. Mar. 26, 2014), aff’g No. A088 185 601

(Immig. Ct. N.Y. City Aug. 7, 2012).     We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s opinions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006).    Tahir does not challenge the agency’s pretermission of

his asylum application as untimely.       See Yueqing Zhang v.

Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).     We

thus consider only the agency’s denial of withholding of removal

and CAT relief.*    The applicable standards of review are well


* Contrary to the BIA’s and Government’s positions, Tahir
                           2
established.        8 U.S.C.    § 1252(b)(4)(B);      Xiu    Xia    Lin   v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

Adverse Credibility Determination

     The   agency    may,    “[c]onsidering    the    totality      of    the

circumstances, . . . base a credibility determination on the

demeanor, candor, or responsiveness of the applicant,” and

inconsistencies in the record evidence “without regard to

whether”   those    inconsistencies    go     “to    the    heart   of    the

applicant’s claim.”         8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin, 534 F.3d at 163-64.         Substantial evidence supports the

agency’s determination that Tahir was not credible as to his

claim that Sunni extremists in Pakistan threatened and attacked

him in the 1990s for preparing propaganda materials for a Shia

organization.

     The IJ reasonably relied on Tahir’s demeanor, noting that

he was evasive and hesitant while testifying.                See 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d 77,

81 n.1 (2d Cir. 2005).      That finding is supported by the record.

     The IJ’s demeanor finding and the overall credibility

determination are bolstered by record inconsistencies.               See Li

Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006);

see also Xiu Xia Lin, 534 F.3d at 165-67 & n.3.                Tahir made

exhausted his challenge to the denial of CAT relief by
challenging the IJ’s adverse credibility determination.
                              3
inconsistent statements regarding whether he is Sunni, whether

he knows the differences between the Sunnis and Shias, and

whether he knew the propaganda materials he created promoted

hostility between these two sects of Islam.        Tahir further made

inconsistent statements as to whether he was unable to see his

assailant’s face because the attack happened quickly or because

the assailant wore a mask.          And he was inconsistent as to

whether his assailant dropped the knife he used during the

attack or Tahir’s father pried the knife from the assailant’s

hands.   Tahir did not provide compelling explanations for these

inconsistencies.    See Majidi, 430 F.3d at 80.

    Given   the    demeanor   and       inconsistency   findings,    the

agency’s adverse credibility determination is supported by

substantial evidence.     8 U.S.C. § 1158(b)(1)(B)(iii).            That

finding is dispositive of withholding of removal and CAT relief.

See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

Material Support Bar

    Although we need not consider the agency’s finding that

Tahir provided material support to a terrorist organization for

purposes of determining his eligibility for withholding of

removal or CAT relief, see INS v. Bagamasbad, 429 U.S. 24, 25

(1976), we have reviewed that determination as it may serve to

bar Tahir from future admission to the United States, see

                                    4
8 U.S.C.     § 1182(a)(3)(B)(iv)(VI).             An   alien       engages    in

terrorist activity if he “commit[s] an act that [he] knows, or

reasonably should know, affords material support, including .

. . communications . . . to a terrorist organization.”                8 U.S.C.

§ 1182(a)(3)(B)(iv)(VI).              “[T]errorist     organization”           is

defined as a group so designated by the Secretary of State, or

as “a group of two or more individuals, whether organized or

not,    which   engages      in”    terrorist    activities.         8 U.S.C.

§ 1182(a)(3)(B)(vi).         For those terrorist organizations not

designated as such by the Secretary of State, the material

support bar does not apply if the alien “can demonstrate by clear

and convincing evidence that [he] did not know, and should not

reasonably have known, that the organization was a terrorist

organization.”        8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(dd).

       The   agency    reasonably     concluded    that      Tahir   provided

material     support    to   a     terrorist    organization       because    he

designed     and   printed       communications     materials,       such     as

brochures, posters, and banners, for the Sipah-e-Sahaba (“SSP”)

in     Pakistan        in    the      mid-1990s.             See      8 U.S.C.

§ 1182(a)(3)(B)(iv)(VI).             Although    the   SSP    had    not     been

designated a terrorist organization at that time, the record

evidence demonstrates that it was one because it sought to

violently convert or suppress Shias, attacked police personnel,

                                       5
and indiscriminately fired on Shias saying their prayers.      See

8 U.S.C. § 1182(a)(3)(B)(vi)(III).         Tahir did not provide

clear and convincing evidence that he was unaware that the SSP

was a terrorist organization.    In fact, he admitted that he knew

sectarian violence was problematic at the time, that he was

asked to produce anti-Shia materials for the SSP, and that he

knew the group was violent (he feared the group would threaten

to torture, kidnap, or kill him for working with a Shia

organization).      See   8 U.S.C.   § 1182(a)(3)(B)(iv)(VI)(dd).

Moreover, contrary to Tahir’s argument, the IJ considered

whether a duress exception to the material support bar applied

and reasonably determined that it did not given Tahir’s

testimony that he would have produced materials for the SSP even

if he had not needed the income because “business is business.”

See Ay v. Holder, 743 F.3d 317, 320 (2d Cir. 2014) (remanding

because BIA had not addressed whether the material support bar

includes a duress exception).        Accordingly, we find no error

in the agency’s determination that the material support bar

applies to Tahir.    See 8 U.S.C. § 1182(a)(3)(B)(iv)(VI).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

                                 6
is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O=Hagan Wolfe, Clerk




                              7